
	

116 SRES 24 IS: Supporting a robust and modern ICBM force to maximize the value of the nuclear triad of the United States. 
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2019
			Mr. Hoeven (for himself, Mr. Barrasso, Mr. Cramer, Mr. Daines, Mr. Enzi, and Mr. Tester) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Supporting a robust and modern ICBM force to maximize the value of the nuclear triad of the United
			 States. 
	
	
 Whereas land-based intercontinental ballistic missiles (in this preamble referred to as ICBMs) have been a critical part of the strategic deterrent of the United States for 6 decades in conjunction with air and sea-based strategic delivery systems;
 Whereas President John F. Kennedy referred to the deployment of the first Minuteman missile during the Cuban Missile Crisis as his ace in the hole;
 Whereas the Minuteman III missile entered service in 1970 and is still deployed in 2019, well beyond its originally intended service life;
 Whereas the ICBM force of the United States peaked at more than 1,200 deployed missiles during the Cold War;
 Whereas the ICBM force of the United States currently consists of approximately 400 Minuteman III missiles deployed across 450 operational missile silos, each carrying a single warhead;
 Whereas the Russian Federation currently deploys at least 300 ICBMs with multiple warheads loaded on each missile and has announced plans to replace its Soviet-era systems with modernized ICBMs;
 Whereas the People’s Republic of China currently deploys at least 75 ICBMs and plans to grow its ICBM force through the deployment of modernized, road-mobile ICBMs that carry multiple warheads;
 Whereas the Russian Federation and the People’s Republic of China deploy nuclear weapons across a variety of platforms in addition to their ICBM forces;
 Whereas numerous countries possess or are seeking to develop nuclear weapons capabilities that pose challenges to the nuclear deterrence of the United States;
 Whereas the nuclear deterrent of the United States is comprised of a triad of delivery systems for nuclear weapons, including submarine-launched ballistic missiles (in this preamble referred to as SLBMs), air-delivered gravity bombs and cruise missiles, and land-based ballistic missiles that provide interlocking and mutually reinforcing attributes that enhance strategic deterrence;
 Whereas weakening one leg of the triad limits the deterrent value of the other legs of the triad; Whereas, in the nuclear deterrent of the United States, ICBMs provide commanders with the most prompt response capability, SLBMs provide stealth and survivability, and aircraft armed with nuclear weapons provide flexibility;
 Whereas the ICBM force of the United States forces any would-be attacker to confront more than 400 discrete targets, thus creating an effectively insurmountable targeting problem for a potential adversary;
 Whereas the size, dispersal, and global reach of the ICBM force of the United States ensures that no adversary can escalate a crisis beyond the ability of the United States to respond;
 Whereas a potential attacker would be forced to expend far more warheads to destroy the ICBMs of the United States than the United States would lose in an attack, because of the deployment of a single warhead on each ICBM of the United States;
 Whereas the ICBM force provides a persistent deterrent capability that reinforces strategic stability;
 Whereas ICBMs are the cheapest delivery system for nuclear weapons for the United States to operate and maintain;
 Whereas United States Strategic Command has validated military requirements for the unique capabilities of ICBMs;
 Whereas, in a 2014 analysis of alternatives, the Air Force concluded that replacing the Minuteman III missile would provide upgraded capabilities at lower cost when compared with extending the service life of the Minuteman III missile; and
 Whereas the Minuteman III replacement program, known as the ground-based strategic deterrent, is expected to provide a land-based strategic deterrent capability for 5 decades after the program enters service: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that land-based intercontinental ballistic missiles (in this resolution referred to as ICBMs) have certain characteristics, including responsiveness, persistence, and dispersal, that enhance strategic stability and magnify the deterrent value of the air and sea-based legs of the nuclear triad of the United States;
 (2)emphasizes the role that ICBMs have played and continue to play in deterring attacks on the United States and its allies;
 (3)observes that while arms control agreements have reduced the size of the ICBM force of the United States, adversaries of the United States continue to enhance, enlarge, and modernize their ICBM forces;
 (4)supports the modernization of the ICBM force of the United States through the ground-based strategic deterrent program;
 (5)highlights that ICBMs have the lowest operation, maintenance, and modernization costs of any part of the nuclear deterrent of the United States; and
 (6)opposes efforts to unilaterally reduce the size of the ICBM force of the United States or delay the implementation of the ground-based strategic deterrent program, which would degrade the deterrent capabilities of a fully operational and modernized nuclear triad.
			
